Case 5:19-cv-00402-JGB-SHK Document 57 Filed 09/11/20 Page 1 of 17 Page ID #:2217




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

   Case No.       EDCV 19-402 JGB (SHKx)                              Date September 11, 2020
   Title Tisha Entz v. Standard Insurance Company


   Present: The Honorable        JESUS G. BERNAL, UNITED STATES DISTRICT JUDGE


              MAYNOR GALVEZ                                            Not Reported
                  Deputy Clerk                                         Court Reporter


      Attorney(s) Present for Plaintiff(s):                Attorney(s) Present for Defendant(s):
                  None Present                                         None Present

   Proceedings:     FINDINGS OF FACT AND CONCLUSIONS OF LAW (IN
                    CHAMBERS)

         A bench trial was scheduled to commence on July 13, 2020. This Employment
  Retirement Income Security Act (“ERISA”) action concerns the denial of Tisha Entz’s
  (“Plaintiff”) long-term disability (“LTD”) benefits pursuant to Section 502(a)(1)(B), 29 U.S.C.
  § 1132(a)(1), (3). Plaintiff seeks recovery of long-term disability benefits under an ERISA-
  governed benefit plan (“Plan”), established by the California Teachers Association Economic
  Benefit Trust. Standard Insurance Company (“Defendant”) operates as the administrator of
  claims made under the Plan.

          On March 24, 2020, the parties each filed trial briefs. (“Plaintiff’s Brief,” Dkt. No. 40;
  “Defendant’s Brief,” Dkt. No. 41.) On April 7, 2020, the parties each filed responsive trial
  briefs. (“Plaintiff’s Reply,” Dkt. No. 43; “Defendant’s Reply,” Dkt. No. 42.) The parties
  agreed that no witnesses were to be called and the Court granted their stipulation to vacate the
  pretrial conference and trial dates, and to proceed only with oral argument. (Dkt. No. 51.) Upon
  reviewing the arties’ trial briefs and the Administrative Record, (“AR,” Dkt. Nos. 36-39), the
  Court determines that argument is unnecessary for decision on this matter.

                                       I. FINDINGS OF FACT1

          1
          The Court has elected to issue its decision in narrative form because a narrative format
  more fully explains the reasons behind the Court’s conclusions, which aids appellate review and
  provides the parties with more satisfying explanations. Any finding of fact that constitutes a

   Page 1 of 17                      CIVIL MINUTES—GENERAL                 Initials of Deputy Clerk MG
Case 5:19-cv-00402-JGB-SHK Document 57 Filed 09/11/20 Page 2 of 17 Page ID #:2218




          “In bench trials, Fed. R. Civ. P. 52(a) requires a court to ‘find the facts specially and state
  separately its conclusions of law thereon.’” Vance v. American Hawaii Cruises, Inc., 789 F.2d
  790, 792 (9th Cir. 1986) (quoting Fed. R. Civ. P. 52(a)). “One purpose behind Rule 52(a) is to
  aid the appellate court’s understanding of the basis of the trial court’s decision. This purpose is
  achieved if the district court’s findings are sufficient to indicate the factual basis for its ultimate
  conclusions.” Id. (citations omitted). The following constitutes the findings of fact based on the
  Administrative Record.

  A. Employment History

           Starting in 1997, Plaintiff worked as a classroom teacher for Victor Elementary School in
  Victorville, California, and participated in LTD coverage through the California Teachers
  Association. (AR at 813.) Plaintiff worked in school year 2014-2015. (Id. at 150.) She exhausted
  her sick leave by the end of the 2014-2015 school year and her last day of work was June 10, 2015.
  (Id. at 841.) Plaintiff did not return to her teaching position at the start of the 2015-2016 school
  year. (Id. at 150, 156.) Her first asserted day of absence as a result of disability was August 14,
  2015. (Id. at 841.)

  B. Plan Terms

           Defendant Standard Insurance Company (“Standard”) issued its Group Disability
  Insurance Policy No. 501000-M (“the Plan”) to the California Teachers Association Economic
  Benefits Trust (“the Trust”), as policyholder. (AR at 1083.) The Trust provided long term
  disability (“LTD”) benefits, funded by the Policy, to eligible individuals including certain
  members of the California Teachers Association. (Id.) Terms and conditions of the Trust’s
  LTD coverage are set forth in the Plan. (Id. at 910-1153.)

          1. Timeliness of Notice, Suit

           A claimant must give written notice of the claim within 60 days after the beginning of a
  loss, or as soon as reasonably possible. (AR at 1112.) “Disability Benefits will be paid . . . at the
  end of each month upon receipt of due written proof of loss.” (Id. at 1112.)

          The Plan provides that suit may not be brought “after the expiration of three years after
  the time proof of loss is required to be furnished.” (AR at 1116.) Proof of loss means “proof
  covering the occurrence, the character and the extent of the loss for which claim is made.” (Id.
  at 1112.) If the claim is one for periodic payments contingent on continuing disability, proof of
  loss must be provided “within 90 days of the end of the period for which [the claimant asserts
  that Standard] is liable,” unless “it was not reasonably possible to give proof of loss within such



  conclusion of law is hereby adopted as a conclusion of law, and any conclusion of law that
  constitutes a finding of fact is hereby adopted as a finding of fact.

   Page 2 of 17                       CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk MG
Case 5:19-cv-00402-JGB-SHK Document 57 Filed 09/11/20 Page 3 of 17 Page ID #:2219




  time.” (Id. at 1112.) In case of a claim for any other loss, proof of loss must be provided “within
  90 days after the date of such loss.” (Id.)

          2. Definition of Disability

          The Plan pays a benefit for “disability,” subject to all Plan terms and conditions. (Id. at
  1097.) The Plan includes several definitions of disability. Plaintiff argues she satisfies the “Total
  Disability” from “Usual Occupation” definition:

          A. Usual Occupation Definition of Disability

                  During the Benefit Waiting Period and the Usual Occupation Period you are required
                  to be Totally Disabled from your Usual Occupation . . .

                  1. Total Disability Definition: You are Totally disabled from your Usual
                     Occupation if, as a result of Sickness or Injury you are unable to perform
                     with reasonable continuity the Substantial and Material Acts necessary to
                     pursue your Usual Occupation and you are not working in your Usual
                     Occupation . . . .

                     Usual Occupation may be interpreted to mean the employment, business,
                     trade or profession that involves the Substantial And Material Acts of the
                     occupation you are regularly performing for your Employer when
                     Disability begins. Usual Occupation is not necessarily limited to the
                     specific job you perform for your Employer.

                     Substantial And Material Acts means the important tasks, functions and
                     operations generally required by employers from those engaged in your
                     Usual Occupation that cannot be reasonably omitted or modified. In
                     determining what Substantial And Material Acts are necessary to pursue
                     your Usual Occupation, we will first look at the specific duties required by
                     your job. If you are unable to perform one or more of these duties with
                     reasonable continuity, we will then determine whether those duties are
                     customarily required of other individuals engaged in your Usual
                     Occupation. If any specific, material duties required of you by your job
                     differ from the material duties customarily required of other individuals
                     engaged in your Usual Occupation, then we will not consider those duties
                     in determining what Substantial And Material Acts are necessary to
                     pursue your Usual Occupation.

  (Id. at 917, 1097.) “Sickness” is defined as “an illness or disease, a Mental Disorder, a
  pregnancy, or the donation of your kidney, skin, lung, or bone marrow for transplantation into
  another person.” (Id. at 1123.)



   Page 3 of 17                          CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk MG
Case 5:19-cv-00402-JGB-SHK Document 57 Filed 09/11/20 Page 4 of 17 Page ID #:2220




  C. Plaintiff’s Medical History

          Plaintiff had heart surgery in 1997, (id. at 272-73), and donated a kidney to her father the
  same year, (id. at 482). In 2006 her gallbladder was removed, (id. at 274), and she had a spinal
  discectomy (disc replacement and fusion to address degeneration and pain) in 2007, (id. at 222-
  23, 465, 502). She had an endoscopy and biopsies for abdominal pain in 2010, with benign
  results, (id. at 275). Entz was diagnosed with a deep vein thrombosis (DVT) during a pregnancy,
  and experienced symptoms of pain and swelling in her leg thereafter, (id. at 286, 619 (despite no
  finding of DVT later)), and had varicose vein surgery in March 2010, (id. at 465).

          In late 2013 to early 2014, Entz stated she felt ill and experienced severe weakness. (Id. at
  150.) In early 2014, plaintiff told her primary care physician, Dr. Suzanne Rizkalla, that she had
  Lyme disease. (Id. at 710-11.) Plaintiff reported “fatigue, headache, muscle cramping, night
  sweats, palpitations, and rash” in April 2014. (Id. at 748.) Dr. Rizkalla observed Plaintiff
  “[f]eels weak, looks ill . . . Multiple red maculopapular rash scattered on the trunk and the upper
  extre[mity.] Assessment: Skin rash possible Lyme disease, anemia, dementia, lumbar disc
  disease.” (Id.) Plaintiff also told Dr. Rizkalla in April 2014 that she had been having slurred
  speech, memory loss and cognitive problems. (Id. at 748) (referral for brain MRI/MRA). A
  brain MRI on May 20, 2014, however, yielded “normal” results. (Id. at 266, 502, 714.)

         Plaintiff saw Dr. Rizkalla on June 2, 2014 and complained of “fatigue headaches, [and]
  generalized aches.” (Id. at 742.) Assessment was “possible lyms [sic.] disease, hypothyroidism,
  [and] ankle edema.] (Id. at 742.) Labs subsequently ordered by Dr. Rizkalla were negative for
  Lyme, though the report noted that a “negative result does not exclude infection with Borrelia
  burgdorferi,” and that serologic testing may be indicated. (Id. at 710.)

          On June 12, 2014, Entz was seen by Yvonne Sorenson—a certified physician’s assistant in
  Dr. Steven Harris’ office—for evaluation of possible Lyme. (Id. at 482-83.) She noted: “1-2
  years ago, more slurring in speech, misspeaking. Worse this year. More obvious as [patient] is a
  teacher. . . Constant burning under skin . . . Significant decrease if [patient] on doxycycline.
  Constant nausea. Irritability. Energy horrible. . . Night sweats . . . Palpitations. Irritable bowel. .
  . Muscle and joint pain L> R. Hands and feet cramp. Brain fog. Not processing information the
  same way. . . Top Complaints: extreme fatigue, all over pain/tingling/numbness.” (Id. at 483.)
  The reason for consultation states, “[patient] comes in for evaluation of possible Lyme.” (Id. at
  782.) Lab results dated June 12, 2014 noted high values for HHV-6, a strain of the human
  herpesvirus that can cause diarrhea and rash and that has been linked to chronic fatigue
  syndrome. (Id. at 161-62.) On July 7, 2014 the PAC noted Plaintiff was tolerating clarithromycin
  (an antibiotic) “ok” and had been taking it “1-2 weeks. Not feeling good. Needing to rest a lot.
  Getting a lot of cramps.” (Id. at 481.)

         Only July 1, 2014, Plaintiff returned to Dr. Rizkalla to follow up on lab tests, and the
  Doctor again explained that lab results were negative for Lyme disease, but positive for lupus




   Page 4 of 17                       CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
Case 5:19-cv-00402-JGB-SHK Document 57 Filed 09/11/20 Page 5 of 17 Page ID #:2221




  anticoagulant.2 (Id. 498.) Rizkalla referred Plaintiff to rheumatology to evaluate possible
  autoimmune disease. (Id.)

          In August 2014 Dr. Harris added multiple antibiotics to Plaintiff’s drug regimen. (Id. at
  780.) Plaintiff later explained to a Standard claim analyst that in January 2014, about 18 months
  before she submitted her LTD claim, she “started doing research on the internet and met
  someone that had lyme [sic] disease which started to make sense. [Plaintiff] was tested and it
  came back that she has lyme [sic] disease and so do her children. . . . She said she was in
  treatment all last year and it really made her worse. Her body has been storing all of the toxins
  and so they are trying to reverse that. [Plaintiff] said she has been on IV antibiotics since May
  [2015]. She takes detox baths and does detox enemas. She is also eating foods to cleanse her
  intestines.” (Id. at 19-20.)

         In November 2014 Plaintiff underwent a minor surgical procedure by Dr. Sam Siddighi,
  for complaints of painful sexual intercourse, “numbness and tingling” of an unspecified type,
  and “change of life.” (Id. at 521 (Plaintiff’s letter to Standard in December 2015, saying that the
  November 2014 surgery was successful although “bladder control and other symptoms were not
  completely resolved”).) After the surgery Plaintiff had: “1: Cystoscopy with biopsies; 2.
  Hydrodistention; 3. Chemo denervation of pelvic muscles.” (Id. at 523) Her pre- and post-
  operative diagnoses were chronic pelvic pain and Lyme disease. (Id. at 523-24 (noting bowel
  incontinence).) One year later, in November 2015, Dr. Siddighi noted Plaintiff was experiencing
  “chronic pelvic pain and frequent urination and [that] is affecting her ability to work.” (Id. at
  522, 527.)

          When plaintiff returned to Dr. Harris in December 2014, he assessed “possible co-
  infections despite negative test.” (Id. 778.) He prescribed new antibiotics, and more
  supplements. (Id.)

           In February 2015, Plaintiff consulted Dr. Ramon Issa for complaints of left leg swelling
  and pain she said had caused falls, and said she thought she had deep vein thrombosis (“DVT”).
  (Id. at 614, 618.) Dr. Issa noted trace swelling in left lower leg, redness, and tenderness to
  palpitation of the calf muscle. (Id. at 251.) A test dated February 17, 2015 notes venous reflux
  (reversal of blood flow often while standing or sitting), in veins in the left leg. (Id. at 250.)
  Vascular support surgeon Dr. Zamzam advised that venous disease was “minimal,” and
  recommended support hose. (Id. at 251-52.) Dr. Zamzam advised in April 2015 that Plaintiff’s
  left leg and knee pain was not likely caused by venous disease, but she should proceed with a
  planned knee surgery. (Id. at 258.) Dr. Zamzam noted “her swelling likely will not markedly
  improve and her pain will likely persist.” (Id.)




          2
           Lupus anticoagulant is a blood clotting disorder that can cause blood vessels to narrow
  and clots to form, leading to heart attacks and deep vein thrombosis. (Dkt. No. 46 ¶ 12 (citing
  University of Rochester Medical Center Encyclopedia).)

   Page 5 of 17                      CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk MG
Case 5:19-cv-00402-JGB-SHK Document 57 Filed 09/11/20 Page 6 of 17 Page ID #:2222




           On March 30, 2015 Plaintiff had X-rays for complaints of spinal pain, which found mild
  degenerative disc disease and otherwise “normal” results. (Id. at 219.) She had a thoracic spine
  MRI the same day, with “normal” results other than “stable benign osseous hemangiomas.”
  (Id. at 217.) On April 1, 2015 Plaintiff met with Dr. Wayne Cheng, an orthopedist, to discuss the
  results of her X-rays and thoracic spine MRI. He diagnosed spondylosis, and noted a complaint
  of numbness and tingling of the skin. (Id. at 218.) His notes show a referral for a rheumatology
  consult for the reported Lyme disease. (Id.)

          On April 15, 2015, Plaintiff complained to Dr. Harris of a “feeling of poison running
  through [her] body” and “migrating numbness.” (Id. at 776.) Dr. Harris noted she “goes home
  and goes to bed after work every day,” (id. 476), and his assessment was Lyme disease, “likely
  co-infections” and unspecified “viral overload.” (Id. at 776.) The regimen of supplements and
  antibiotics was changed, and plaintiff was instructed to take 3,000 mg. of vitamin C daily plus
  “detox and drainage iteres” twice a day. (Id. at 776)

          On May 19, 2015, Dr. Rizkalla noted complaints of malaise, fatigue, and weakness, along
  with joint pain and myalgia. (Id. at 601-04.) Her assessment and plan noted “Lyme disease on
  IV Rocephin,” and “PICC line is order.” (Id.) A PICC line was placed on May 19, 2015. (Id. at
  605.) On May 27, 2015, Dr. Rizkalla noted that “[Entz] is currently under treatment and will be
  unable to return to work: ‘[patient] off since 5-19-2015 through 5-21-2015.’” (Id. at 747.)

          On May 27, 2015 Dr. Cheng signed a note saying, “It is my medical opinion that Tisha
  Entz has chronic pain, Lyme disease & is not a suitable candidate for gainful employment.” (Id.
  at 507.) The note was found among documents plaintiff submitted for her appeal. (Dkt. No. 45-1
  ¶ 34.)

          On May 28, 2015 Plaintiff had been on intravenous antibiotics, via a PICC line, for three
  weeks. Dr. Harris noted “1 more week of work, then disability. Feeling like once she stops
  working can handle better.” (AR at 775.) Antibiotic dosages were changed, and she was
  instructed regarding the coffee enemas and charcoal detoxing. (Id. at 775.)

           Plaintiff had left knee surgery to repair a medial meniscal tear on June 19, 2015, and
  recuperated. (Id. at 220, 514.) After an emergency room referral in response to chest pain,
  doctors performed a cardiac CT/angiogram on June 30, 2015, which was unremarkable except for
  “nonspecific punctate focal calcification and a metallic fragment noted in the left lung base.”
  (Id. at 263, 597.) The chest pain was noted “since [PICC] line insertion 5-6 weeks ago,” (id. at
  645), and a Dr. Yi Liu noted “tachycardia,” (id. 590).

         On July 1, 2015, after complaining of spinal pain, Plaintiff had a whole-body bone scan
  which was normal other than “mild” degenerative changes in her left knee and right heel. (Id. at
  515.) On July 6, 2015, Plaintiff presented with hoarseness and weak voice. (Id. at 551-54 (noting
  evidence of laryngopharyngeal reflux).) On July 15, 2015, Plaintiff told cardiologist Dr.
  Mohammad Amini that her heart was “all over the place” and she “feels fluttering and her hand
  held device does not show a pulse.” (Id. at 259.) A stress echocardiogram on August 25, 2015

   Page 6 of 17                     CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk MG
Case 5:19-cv-00402-JGB-SHK Document 57 Filed 09/11/20 Page 7 of 17 Page ID #:2223




  was unremarkable. (Id. at 260.) Abnormal labs in August noted elevated Thyroid Stimulating
  Hormone, (id. 629) and low Free T4, (id. 630) consistent with a diagnosis of hypothyroidism, (id.
  737).

          On August 11, 2015 Plaintiff told Dr. Harris that she was in “constant pain,” it was
  “[h]ard to get through [the] day,” her “[h]eart and gut issues are the worst,” she had “severe”
  chest pain with “[f]requent racing” of her heart, and she had “some incontinence” and
  “diarrhea and constipation.” (Id. at 474.) On August 25, 2015 a stress echocardioam was
  completed, and Plaintiff developed fatigue, increased chest pain and dyspnea, and the test was
  terminated because of her symptoms. (Id. at 262.) That day, Dr. Harris wrote to Plaintiff’s
  employer, “Tisha is current patient and undergoing treatment at our office. She is experiencing
  an increase in symptoms such as chronic pain, fatigue, neurologic issues, gastrointestinal issues
  and chest pain. Due to her condition, I advised her to remain out of work 1 year. Please take this
  into consideration. . . . If you have any questions, please feel free to contact us.” (Id. at 468.)

           On October 26, 2015 the vascular support surgeon, Dr. Zamzam, observed Plaintiff
  presented with “mild edema of the left leg” and wrote “there may be some type of systemic
  illness that is dominating her symptoms.” (Id. at 252.) The same day Dr. Cheng noted she
  presented with neck pain, upper back pain, and right and left lower extremity pain, aggravated by
  activities, cold and damp weather, exercise, sitting, and walking. (Id. at 730.) He noted the pain
  prevented Plaintiff from walking more than a mile, sitting longer than a half hour, standing more
  than an hour, restricted her social life, and disturbed her sleep. (Id. at 731.) He wrote, “Please be
  advised that due to the amount of pain the patient has in her spine, she is disabled from the
  orthopedic spine point of view.” (Id. at 503.)

  D. Initial Claim and Appeal

           On September 8, 2015, plaintiff contacted Standard by telephone to initiate a claim for
  disability benefits. (Id. at 815-29.) She identified her doctor as Dr. Harris, and reported that her
  disabling condition was Lyme disease “multi system failures” and that she was being treated by
  nine different doctors. (Id. at 766, 815, 826.) She noted she had a PICC line inserted and that
  Dr. Harris took her out of work for the 2015-2016 school year. (Id. at 826.) Plaintiff noted
  several symptoms preventing her from fulfilling occupational duties: inability to stand for longer
  periods at a stretch, incontinence (“not only my bladder”) leading to embarrassing situations,
  PICC line slipping out of place, difficulty maintaining a schedule, and inadequate strength or
  stamina. (Id. at 150, 155.) Plaintiff’s disability date according to her Employer’s Statement was
  August 14, 2015. (Id. at 841-43 (noting the first full day of absence for asserted disability).)

          Standard sent Dr. Harris an Attending Physician Statement (“APS”) and received it
  completed on September 9, 2015. (AR at 865-66.) Dr. Harris noted a primary diagnosis of Lyme
  disease and a secondary diagnosis of Bartonella. (Id. at 865.) Other diagnoses included Babesia,
  Arthritis, Headaches, abdominal pain, diarrhea, nausea, and gastrointestinal issues. (Id. at 865.)
  He noted he recommended Entz stop working because she was “experiencing increased
  symptoms that affected her ability to work.” (Id. at 866.) He stated Plaintiff’s “physical,

   Page 7 of 17                      CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
Case 5:19-cv-00402-JGB-SHK Document 57 Filed 09/11/20 Page 8 of 17 Page ID #:2224




  mental, and cognitive limitations and work activity limitations,” were “due to muscle and joint
  pain, headaches, gastrointestinal issue,” and opined “she is unable to function at work. Needs to
  remain out.” Id.

          On October 16, 2015 Standard’s Jill Reed interviewed Entz on the phone. (Id. at 20.)
  Entz explained that: she had suffered from various issues since childhood; they worsened as she
  got older; she received various diagnoses; and was given various treatments, without
  improvement. (Id.) She explained that she eventually learned about Lyme and chronic Lyme
  through her own research, was later diagnosed, and started treatment, though the treatment at
  times made her feel worse. (Id. at 19.) Reed asked Entz to provide the names of other physicians
  treating her and to forward test results and examinations discussed during the interview. (Id.)

           A claim note dated October 23, 2015 states “review claim for denial.” (Id. at 831.)
  Standard had not obtained medical records from providers other than Dr. Harris, and the list of
  medical providers arrived the same day. (Id. at 16, 766.) On October 26, 2015 records from
  Entz’s other treating physicians were ordered, but only from June 1, 2014 to October 26, 2015.
  (Id. at 763-64.) Entz sent a letter update that was received by Standard on December 11, 2015.
  (Id. at 465-66.) She attached a history of her treatment and further medical records. (Id. at 467-
  568.)

          The same day, Standard’s Jon Cottrell performed a usual occupation review/vocational
  analysis. (Id. at 579-83.) He noted Entz’s usual occupation is represented “by the DOT for
  Teacher, Elementary School ,” a light duty occupation. (Id.) He noted the occupation required
  the ability to physically “exert 20 lbs. occasionally or 10 lbs. frequently, or negligible force
  constantly,” as well as “significant standing, walking, and/or pulling.” (Id. at 580.) He did not
  assess whether Entz could in fact perform these duties.

          On December 31, 2015 Dr. Steven Beeson reviewed Entz’s file. (Id. at 15-16.) He
  concluded Entz had “multiple somatic complaints” but “no diagnoses that establish any clear
  etiology.” (Id.) He identified no evidence of an identifiable “disease process” limiting her work,
  other than her arthritic knee. (Id. at 16.)

           On January 8, 2016 Standard’s Jill Reed recommended that Entz’s claim be denied. (Id.
  at 461.) On January 12, 2016, Standard issued a letter denying the claim for lack of evidence
  supporting that she could not perform her occupation, and quoting from Dr. Beeson’s opinion.
  (Id. at 452-58.) The letter did not reference a contractual limitations provision but stated Entz
  could request review of the denial and file suit. (Id.)

          Plaintiff appealed on July 1, 2016, with a submission of about 150 pages including a
  lengthy letter. (Id. at 149-299.) A standard employee summarized the claim in a memo dated
  July 25, 2016, and focused on Lyme disease, and noted an infectious disease specialist would
  review the file. (Id. at 133.) The employee later noted the opinions of Dr. Bradley Fancher
  regarding the diagnosis of Chronic Lyme Disease and controversy regarding treatment and
  testing of that condition. (Id. at 135.)

   Page 8 of 17                      CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk MG
Case 5:19-cv-00402-JGB-SHK Document 57 Filed 09/11/20 Page 9 of 17 Page ID #:2225




          On September 1, 2016, the Standard employee referred Plaintiff’s file to an outside
  vendor, MES Peer Review Services, for evaluation by an infectious disease specialist. (Id. at
  127.) The referral asked the reviewing doctor to discuss accepted diagnosis and treatment of
  Lyme disease and to evaluate whether Entz’s symptoms were supported by medical evidence or
  were consistent with any other condition. (Id. at 127-28.) Dr. John Brusch provided a detailed
  report dated September 14, 2016. (Id. at 104-126.)

          On October 11, 2016, Standard issued a letter upholding denial of Plaintiff’s claim for lack
  of supporting evidence that she was disabled from performing the material duties of her
  occupation. (Id. at 97.) Standard stated, “[M]edical evidence supports that you have a
  multitude of chronic complaints in the face of overwhelmingly normal physical test results. . . .
  From our review, we do not find that you have documented that you have a Sickness or Injury
  that would prevent this [sedentary to light] level of work.” (Id. at 100-102.) The letter stated
  Standard “do[es] not agree you have given us enough medical evidence to support that you have
  a specific sickness or injury that has prevented you from working as a teacher” and argued
  “chronic Lyme disease is not an evidence based Sickness/Illness,” which Standard does not
  accept as a valid diagnosis. (Id.)

                                     II. CONCLUSIONS OF LAW

  A. Standard of Review

          Under ERISA, a beneficiary or plan participant may sue “to recover benefits due to him
  under the terms of his plan, to enforce his rights under the terms of the plan, or to clarify his
  rights to future benefits under the terms of the plan.” 29 U.S.C. § 1132(a)(1)(B) (2006). The
  Court reviews benefits denials de novo “unless the benefit plan gives the administrator or
  fiduciary discretionary authority to determine eligibility for benefits”; if the plan does grant such
  discretionary authority, the Court reviews the administrator’s decision for abuse of discretion.
  See Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989); Salomaa v. Honda Long
  Term Disability Plan, 637 F.3d 958, 965 (9th Cir. 2011). Here, the parties agree that the
  controlling standard of review is de novo. (Dkt. No. 45-1 ¶ 12; Dkt. No. 46 ¶ 75.)

          A court employing de novo review in an ERISA case “simply proceeds to evaluate
  whether the plan administrator correctly or incorrectly denied benefits.” Abatie v. Alta Health &
  Life Ins. Co., 458 F.3d 955, 963 (9th Cir. 2006). “[T]he court does not give deference to the
  claim administrator’s decision, but rather determines in the first instance if the claimant has
  adequately established that he or she is disabled under the terms of the plan.” Muniz v. Amec
  Constr. Mgmt., 623 F.3d 1290, 1295-96 (9th Cir. 2010). Alternatively, when a claimant has been
  denied a full and fair review, the court has the discretion “to remand . . . so the claimant gets the
  benefit of a full and fair review.” Schwartz v. Hartford Life & Accident Ins. Co., 2020 U.S. Dist.
  LEXIS 39581, at *14 (N.D. Cal. Mar. 6, 2020), citing Chuck v. Hewlett Packard Co., 455 F.3d
  1026, 1035 (9th Cir. 2006).



   Page 9 of 17                      CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk MG
Case 5:19-cv-00402-JGB-SHK Document 57 Filed 09/11/20 Page 10 of 17 Page ID #:2226




           In reviewing the Administrative Record, “the Court evaluates the persuasiveness of each
   party’s case, which necessarily entails making reasonable inferences where appropriate.”
   Schramm v. CNA Fin. Corp. Insured Grp. Ben. Program, 718 F. Supp. 2d 1151, 1162 (N.D. Cal.
   2010). Plaintiff bears the burden of showing, by a preponderance of the evidence, that she was
   disabled under the terms of the plan during the claim period. Eisner v. The Prudential Ins. Co. of
   Am., 10 F. Supp. 3d 1104, 1114 (N.D. Cal. 2014).

   B. Discussion

           As the Court is applying de novo review, no deference is given to the claim
   administrator’s decision, and the Court merely evaluates the persuasiveness of each side’s case
   and determines if Plaintiff has adequately established that she is disabled under the Plan. First,
   the Court determines that Plaintiff timely commenced the action. The Court then weighs
   whether to consider extrinsic evidence, and finds it necessary to consider the California State
   Teachers’ Retirement System’s (“CalSTRS”) decision that Plaintiff was entitled to disability
   retirement benefits. The Court moves on to find Plaintiff has established she was more likely
   than not disabled under the Plan’s definition, and that Standard improperly focused only
   narrowly on her asserted chronic Lyme disease, instead of assessing whether her symptoms
   rendered her functionally disabled. The Court concludes by considering the value of the LTD
   benefits denied.

           1. Timeliness

          The parties disagree whether the suit is timely. The Plan includes a three-year limitation
   period starting from the “time proof of loss is required to be furnished.” (AR at 1112, 16.) Both
   the Plan and California law provide substantially the same proof of loss deadlines. Proof of loss is
   due 90 days after the date of loss, except if the claim is for periodic payments contingent on
   continuing loss, in which case proof of loss is due 90 days after the period the provider is liable.
   (AR at 1112, 16.) Cal. Ins. Code § 10350.7.3

            The Court follows a similar case from this District and concludes that in cases of asserted
   ongoing disability, the applicable proof of loss deadline is 90 days after the end of the period for
   which the provider is allegedly liable. Gray v. United of Omaha Life Ins. Co., 251 F. Supp. 3d
   1317, 1324 (C.D. Cal. 2017). Here, Plaintiff claimed a long term and continuing disability for
   which she would be entitled to a period of two years of benefits—the maximum period of liability
   for disability benefits under the Plan. (AR at 1094.) Calculating from Defendant’s proposed
   onset of disability date, August 14, 2015, (Def.’s Reply at 11; AR at 841-43 (noting the first full
   day of absence for asserted disability)), the applicable proof of loss deadline is two years and 90
   days later, or November 12, 2017. The contractual limitations period ends three years after that,


           3
             “Written proof of loss must be furnished to the insurer . . . in case of claim for loss for
   which this policy provides any periodic payment contingent upon continuing loss within 90 days
   after the termination of the period for which the insurer is liable and in case of claim for any other
   loss within 90 days after the date of such loss.” Cal. Ins. Code § 10350.7 (emphasis added).
    Page 10 of 17                      CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
Case 5:19-cv-00402-JGB-SHK Document 57 Filed 09/11/20 Page 11 of 17 Page ID #:2227




   or November 12, 2020. Because Plaintiff commenced the action in March of 2019, the action is
   timely.4

           In the alternative, the Court agrees with Plaintiff that failure to notify a claimant of the
   applicable limitation period constitutes a breach of fiduciary duty precluding reliance upon the
   limitation period. (Pl.’s Br. at 15.) Mogck v. Unum Life Ins. Co. of Am., 292 F.3d 1025, 1028
   (9th Cir. 2002) (concluding that given the failure of the provider to use appropriate language
   requesting proof of loss by a particular deadline, the contractual time limitation is not triggered).
   National Farmers Union Prop. and Cas. Co. v. Colbrese, 368 F.2d 405, 410–11 (9th Cir.1966)
   (“A fundamental principle of insurance law is that a policy is to be construed liberally in favor of
   the insured and strictly against the insurer, who normally is responsible for the language it
   contains.”) Here, Standard neglected to mention any contractual limitations period in its letters
   to Plaintiff, and should not be permitted to invoke it now as a bar to her claims.

           2. Evidence Outside the Record

            Plaintiff asks that the Court clarify the record and/or consider extrinsic evidence,
   including: (1) letters from CalSTRS awarding disability retirement benefits (Entz Decl., Exs. 3-
   5); (2) evidence regarding Dr. Brusch; (3) evidence demonstrating the value of the denied
   benefits; (4) evidence to establish the claim for surcharge/interest which is not limited to the AR.
   (Pl.’s Br. at 13.) The Court considers the first and third categories of evidence, but not the
   second and fourth.

             “When a district court reviews an ERISA administrator’s denial of benefits under the de
   novo standard of review, ‘extrinsic evidence [may] be considered only under certain limited
   circumstances.’” Nagay v. Grp. Long Term Disability Plan for Employees of Oracle Am., Inc.,
   et al., aff’d, 739 F. App’x 366 (9th Cir. 2018). A district court “exercise[s] its discretion to
   consider evidence outside the administrative record only when circumstances clearly establish
   that additional evidence is necessary to conduct an adequate de novo review of the benefit
   decision.” Opeta v. Nw. Airlines Pension Plan for Contract Employees, 484 F.3d 1211, 1217 (9th
   Cir. 2007) (citation and quotation marks omitted).

          In Opeta, the Ninth Circuit quoted the Fourth Circuit, which formulated a non-
   exhaustive list of exceptional circumstances justifying the introduction of extrinsic evidence:




           4
            Defendant argues vaguely that accepting a rule that the proof of loss is not due until 90
   days after the termination of a years-long period would “cause chaos” or an “administrative
   nightmare.” (Def.’s Reply at 15.) The Court disagrees. As the court in Gray observed, “despite
   the hypothetical negative policy implications of the majority approach, there appear to be few, if
   any, cases in which a claimant has delayed so long in filing an administrative claim as to make the
   limitations period absurd,” and there is “little incentive to delay purposely in bringing a claim.”
   Gray v. United of Omaha Life Ins. Co., 251 F. Supp. 3d 1317, 1326-27 (C.D. Cal. 2017).

    Page 11 of 17                     CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk MG
Case 5:19-cv-00402-JGB-SHK Document 57 Filed 09/11/20 Page 12 of 17 Page ID #:2228




           claims that require consideration of complex medical questions or issues regarding
           the credibility of medical experts; the availability of very limited administrative
           review procedures with little or no evidentiary record; the necessity of evidence
           regarding interpretation of the terms of the plan rather than specific historical
           facts; instances where the payor and the administrator are the same entity and the
           court is concerned about impartiality; claims which would have been insurance
           contract claims prior to ERISA; and circumstances in which there is additional
           evidence that the claimant could not have presented in the administrative process.

   Id. Even if several of these circumstances are present, a court must still find that these
   circumstances require consideration of the extrinsic evidence to conduct a de novo review of the
   benefits decision. Id.

           As in Nagay, a case involving a plaintiff with chronic fatigue syndrome, Plaintiff here
   claims to have a complicated medical condition (post Lyme or chronic Lyme disease). Nagay,
   183 F. Supp. 3d at 1025. The Nagay court wrote, “Further, the SSA Decision is necessary to
   conduct an adequate de novo review of Nagay’s claims. [Chronic fatigue syndrome] is a
   complicated medical condition, for which there are no objective tests and for which a diagnosis
   depends in large part on the patient’s self-reported symptoms.” Id. (citation omitted). In such
   cases, courts confront “an unavoidable [credibility] dispute between the ERISA beneficiary and
   his treating physicians on one hand, and the insurer’s medical experts on the other . . . .” Id.

          The case at bar presents similar challenges, because Standard contends that mainstream
   medicine does not recognize chronic Lyme disease and that subjective self-reported symptoms
   cannot establish disability on this basis. Plaintiff meanwhile notes that the CDC recognizes
   conditions called “late-Lyme disease” and “post-treatment Lyme disease syndrome” that can
   cause symptoms similar to Plaintiff’s for extended periods. (Dkt. No. 46 ¶ 116; Pl.’s Reply at 4-
   5.) Testing limitations complicate matters further, because the tests measure antibodies and not
   the organism itself; thus Lyme is difficult to detect. (Id.) Due to these testing limitations,
   doctors must also consider a patient’s symptoms and history in diagnosing Lyme disease. (Id.)
   Common Lyme symptoms can also be caused by other conditions which Plaintiff has been
   diagnosed with, such as HHV-6 (which may cause diathermia and rash as well as chronic fatigue)
   and Lupus Anticoagulant (persistent leg pain and edema). (Id. at 5-6; AR at 14-16, 257, 291, 498,
   740-42.)

           Although the CalSTRS benefits decision is not binding, the Court will consider it in
   determining whether Plaintiff was “Totally Disabled.” See Nagay, 183 F. Supp. 3d at 1025
   (citing Schramm v. CNA Fin Corp. Insured Grp. Ben Program, 718 F. Supp. 2d 1151, 1165 (N.D.
   Cal. 2010) (considering extrinsic award of Social Security Disability Insurance benefits); Oldoerp
   v. Wells Fargo & Co. Long Term Disability Plan, 2013 WL 6000587, at *3 (N.D. Cal. Nov. 12,
   2013) (same)).

           The Court considers the evidence submitted by the parties regarding the value of the
   benefits. Given the debate between Plaintiff and Defendant regarding the correct Regular

    Page 12 of 17                     CIVIL MINUTES—GENERAL                 Initials of Deputy Clerk MG
Case 5:19-cv-00402-JGB-SHK Document 57 Filed 09/11/20 Page 13 of 17 Page ID #:2229




   Contract Salary and the relative paucity of information on this subject in the record, the
   circumstances establish that additional evidence is necessary for the Court to evaluate the
   parties’ contentions and to ascertain the value of the benefit owed. Consideration of the other
   categories of evidence advanced by Plaintiff is not necessary to prove disability, however.

           3. Denial of Benefits

           Considering the evidence, the Court finds Plaintiff has carried her burden of establishing
   that she was “totally disabled” as of August 14, 2015. Standard’s main argument is that Dr.
   Harris’s diagnosis of Lyme or “chronic” Lyme disease is medically questionable. However, this
   red herring has little bearing on whether or not Plaintiff could with “reasonable continuity”
   perform her “Usual Occupation” with her panoply of symptoms. (AR at 917, 1097.)

           Standard’s review of Plaintiff’s claim—initially and on appeal—focused narrowly on
   discrediting Dr. Harris as a quack, and casting doubt on Plaintiff’s reports that she had Lyme
   disease. Standard gave little consideration, if any, to the severity of Plaintiff’s symptoms in the
   context of her full medical history. Instead, Jon Cottrell’s description of Plaintiff’s occupation
   was untethered to the evidence presented, and he failed to evaluate whether Plaintiff could in fact
   perform any of the indicated occupational duties. Similarly, Standard’s Dr. Beeson admitted
   Plaintiff had extensive somatic complaints, and then reached a narrow conclusion: the manner of
   causation of these symptoms was unclear. (AR at 15-16.) He stated no “objective identifiable
   disease process” limited her work, (id. at 16), but did not credibly opine on whether she could
   “with reasonable continuity” perform the “Substantial and Material Acts” necessary to being an
   elementary school teacher.

           The Court gives greater weight to the opinions of Plaintiff’s multiple treating physicians,
   each of whom witnessed and assessed her condition over a significant period of time. Standard
   urges the Court to question Plaintiff’s and Dr. Harris’s credibility, but it is unclear why the Court
   should discount the opinions of Dr. Siddighi, (AR at 522, 27), Dr. Rizkalla, (id. at 747), and
   especially Dr. Cheng, (id. at 503, 57, 730-31). A district court “may, in conducting its
   independent evaluation of the evidence in the administrative record [on de novo review] take
   cognizance of the fact . . . that a given treating physician has a greater opportunity to know and
   observe the patient than a physician retained by the plan administrator.” Jebian v. Hewlett-
   Packard Co. Emp. Benefits Org. Income Protection Plan, 349 F.3d 1098, 1109 n.8 (9th Cir. 2003).
   “[R]easoned assessments of what Plaintiff can and cannot do are given greater weight than mere
   statements of medical diagnoses.” Brown v. Unum Life Ins. Co. of Am., 356 F. Supp. 3d 949,
   964 (C.D. Cal. 2019) (citations omitted). Descriptions of symptomology are likewise more
   helpful in determining Plaintiff's functional capacity than are mere diagnoses. Id.

           Plaintiff’s treating physicians had several opportunities to meet and observe Plaintiff
   holistically, whereas the reviews conducted by Standard were focused narrowly on whether or
   not there was a test in time to establish Lyme. Standard’s doctors did not say much about
   Plaintiff’s ability to perform the acts necessary to carry out her usual occupation with reasonable
   continuity. Disability should have been measured by Plaintiff’s functional capacity, given her

    Page 13 of 17                     CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
Case 5:19-cv-00402-JGB-SHK Document 57 Filed 09/11/20 Page 14 of 17 Page ID #:2230




   symptoms, compared to her duties as a teacher. In contrast, Plaintiff’s primary treating
   physicians opined more often and more directly on her inability to work in any capacity. They
   relied on both their objective observations of Plaintiff’s comfort level as well as her own
   subjective reports:

               On August 25, 2015, Dr. Steven Harris wrote: “Tisha. . . is experiencing an increase
                in symptoms such as chronic pain, fatigue, neurologic issues, gastrointestinal issues
                and chest pain. Due to her condition, I advised her to remain out of work 1 year. . .”
                (AR at 468.)

               Subsequently, in a September 8, 2016 APS form completed by Dr. Harris at
                Standard’s request, he wrote “due to muscle [and] joint pain, headaches,
                gastrointestinal issues, she is unable to function at work.” (Id. at 866.)

               On October 26, 2015, (id. at 730-32), Dr. Wayne K. Cheng noted that Entz presented
                with neck pain, upper back pain, and right and left lower extremity pain, aggravated by
                activities, cold and damp weather, exercise, sitting, and walking. He further noted
                that pain prevented Entz from walking more than 1 mile, sitting more than ½ hour, or
                standing more than 1 hour, restricted Entz’s social life, and occasionally disturbed
                sleep. (Id. at 731.) Spondylosis without myelopathy or radiculopathy of the cervical
                region, and other invertebral disc degeneration of the thoracic region were diagnosed.
                (Id.) A second opinion was suggested for mid thoracic pain. (Id.) The same day, Dr.
                Cheng wrote a letter dated October 26, 2015 in support of Entz’s claim, noting:
                “Please be advised that due to the amount of pain the patient has in her spine, she is
                disabled from an orthopedic spine point of view.” (Id. at 503.)

               By letter dated November 11, 2015, Dr. Sam Siddighi, wrote, “It is my medical
                opinion that Tisha Entz has chronic pain and frequent urination, affecting her ability
                to work.” (Id. at 522.)

   The Court gives significant weight to this varied evidence from treating physicians who observed
   Plaintiff in person on multiple occasions.

           The Court also finds persuasive the CalSTRS finding that Plaintiff was disabled, effective
   February 3, 2016. (Entz Decl., Exs. 3-5.) The Ninth Circuit has explained that evidence of a
   Social Security disability award (“SSA”) is “of sufficient significance that failure to address it
   offers support that the plan administrator’s denial was arbitrary.” Salomaa v. Honda Long Term
   Disability Plan, 642 F.3d 666, 679 (9th Cir. 2011). Here, Entz informed Standard in her appeal
   letter she had been awarded CalSTRS benefits but Standard chose not to consider the
   significance of the award. (AR at 150.) While the de novo standard of review applies in this case,
   the Court treats the CalSTRS decision as roughly analogous to an SSA decision, which has been
   deemed “weighty evidence” of disability. See id. The CalSTRS finding is significant, because
   the definition of disability in that context is more stringent than that in the Plan. CalSTRS


    Page 14 of 17                      CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk MG
Case 5:19-cv-00402-JGB-SHK Document 57 Filed 09/11/20 Page 15 of 17 Page ID #:2231




   requires a “medically determinable” impairment, whereas the “Total Disability” under the Plan
   does not by its terms require this level of proof. Cal. Educ. Code § 22126.

            In response to this evidence, Standard highlights the many normal test results in
   Plaintiff’s medical file, (Def.’s Br. at 3, 16), but ignores that the tests were done to rule out other
   illnesses. The tests bear only on potential causes of Plaintiff’s symptoms, but do not disprove the
   existence of the reported symptoms themselves. Nor do the tests bear on Plaintiff’s ability to
   perform occupational duties. The Plan does not require objective proof, and contemplates
   disability even where the causes of a sickness are unknown.5 (Pl.’s Reply at 9.) Unlike other
   policies written by Standard, the Plan does not permit Standard to “require proof of physical
   impairment that results from anatomical or physiological abnormalities which are demonstrable
   by medically acceptable clinical and laboratory diagnostic techniques.” (Id.) Nelson v. Standard
   Ins. Co., 2016 U.S. Dist. LEXIS 4940, at *21 (S.D. Cal. Jan. 13, 2016). Even assuming objective
   evidence of a disease is required, Standard never considered the significance of Plaintiff’s
   positive test results for HHV-6 and lupus anticoagulant, conditions that could also be causing her
   symptoms.

           4. Value of the Denied LTD and Remedy

           A person who meets all of the Policy’s terms and conditions will be entitled to benefits.
   (AR at 1093.) Otherwise payable benefits under the Policy are reduced by Deductible Income,
   including the amount of “disability or retirement benefits you receive or are eligible to receive
   because of your Disability or retirement under . . . a state teacher retirement system . . . .” (Id. at
   1102.) Benefits are calculated from the employee’s Regular Contract Salary as of the date of
   onset of disability, and “will not change after your date of disability.” (Id. at 1101.) Regular
   Contract Salary means “your annual salary from the Employer under the terms of your
   employment contract with the Employer in effect for the contract year in which you become
   Disabled.” (Id. at 1100.) “Deductible Income” has a complex definition, but includes the
   amount of “disability or retirement benefits you receive or are eligible to receive because of your
   Disability or retirement under . . .a state teacher retirement system . . . .” (Id. at 1102.)

           Plaintiff asserts that the value of her LTD benefits through the 24-month maximum
   benefit period is $57,350.36. (Pl.’s Br. at 24.) Defendant argues the correct figure is $51,511.73.
   (Def.’s Br. at 12; Flanigan Decl., ¶ 7.) Maddeningly, neither party provides the formula by which
   they arrive at these figures and both appear to be deducting large sums of unspecified income.
   Nevertheless, the Court possesses enough information to agree with Defendant’s calculation.
   Entz’s employer reported her Regular Contract Salary at the start of disability as $98,217.00,




           5
            The Ninth Circuit has observed individual reactions to pain are subjective and not easily
   determined by reference to objective measurements. Saffon v. Wells Fargo & Co. Long Term
   Disability Plan, 522 F.3d 863, 872 (9th Cir. 2008). Benefits should not be denied for failure to
   provide “evidence that simply is not available.” Id.

    Page 15 of 17                      CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk MG
Case 5:19-cv-00402-JGB-SHK Document 57 Filed 09/11/20 Page 16 of 17 Page ID #:2232




   which is the salary Defendant uses.6 (AR at 843; Entz Dec. ¶ 6; Flanigan Decl. (providing
   background on Standard’s calculation).) The parties also debate whether Plaintiff’s Cal-STRS
   payments should be deducted. Plaintiff argues that “the proper offset is what is received” from
   Cal-STRS, then proceeds to omit what amount, exactly, she received from Cal-STRS disability.
   (Pl.’s Reply at 24.) Accordingly, Plaintiff has not rebutted Defendant’s claim that she received
   the modified disability retirement benefit of $3,421.67, (Id.; Hull Decl., Ex. A), and has not made
   a coherent argument that this amount cannot be deducted under the clear terms of the Plan. The
   Court therefore adopts Standard’s proposed figure: $51,511.73 in owed LTD benefits.

            Plaintiff requests a combined 5% prejudgment interest and surcharge based on the loss
   from the fiduciary’s breach of duty and her resulting harm. (Pl.’s Reply at 21-22.) If a plan
   participant recovers benefits due under ERISA, it is within the court’s discretion to also award
   prejudgment interest. 29 U.S.C. § 1132(a)(1)(B); Shaw v. Int’l Ass’n of Machinists & Aerospace
   Workers Pension Plan, 750 F.2d 1458, 1465 (9th Cir. 1985). In addition, the Supreme Court has
   determined surcharge is one of three forms of equitable relief available under § 1132(a)(3).
   Gabriel v. Alaska Elec. Pension Fund, 773 F.3d 945, 957 (9th Cir. 2014); Guenther v. Lockheed
   Martin Corp., 646 F. App’x 567, 568 (9th Cir. 2016) (citation omitted); Skinner v. Northrop
   Grumman Ret. Plan B, 673 F.3d 1162, 1167 (9th Cir. 2012) (applying traditional equitable
   principles to determine whether “the remedy of surcharge could hold the [plan administrator]
   liable for benefits it gained through unjust enrichment or for harm caused as the result of its
   breach”).

           Here, Plaintiff states the denial of LTD benefits caused her to resort to high interest
   credit cards and to borrow money against her life insurance at the rate of 5%. (Entz Decl. ¶ 20,
   Ex. 7.) Plaintiff requests an award of $10,930.59 as either an award of surcharge or prejudgment
   interest on past due benefits. Despite its best efforts, the Court cannot ascertain how Plaintiff
   arrives at this figure, even after examining her declaration and attached exhibits. It is not clear,
   for example, what dates Plaintiff used, if the interest paid also resulted from pre-existing loans,7
   when exactly Plaintiff took out the loan, or how often interest is compounded on that loan. As a
   result, Plaintiff has not established actual harm, and the Court finds that an equitable remedy is
   not warranted.

           6
            Although Plaintiff’s union negotiated a pay raise retroactive to July 1, 2015 in May 2016,
   the pay raise was not in effect on the date of disability. The Policy is clear that benefits are
   calculated as of the date of onset of disability, and “will not change after your date of disability.”
   (AR at 1101.) Similarly, the contract salary is the annual salary “in effect for the contract year in
   which you became disabled,” which in Plaintiff’s case was 2015. (AR at 1100.) The pay raise
   was not put into effect (retroactively) until it was negotiated in 2016, and so cannot apply.
           7
             For example, some of the Exhibits appear to include loans processed and interest
   assessed going back to 2009, but Plaintiff’s last day at work was in June 2015. As a result, the
   Court has difficulty ascertaining what financial harm resulted specifically from the denial of
   benefits in this case. CIGNA Corp. v. Amara, 563 U.S. 421, 444 (2011) (noting a “fiduciary can
   be surcharged . . . only upon a showing of actual harm—proved (under the default rule for civil
   cases) by a preponderance of the evidence.).

    Page 16 of 17                      CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk MG
Case 5:19-cv-00402-JGB-SHK Document 57 Filed 09/11/20 Page 17 of 17 Page ID #:2233




                                           III. CONCLUSION

           Based on its findings of fact and conclusions of law, the Court concludes that Plaintiff has
   adequately established she was “totally disabled” under the terms of the Plan for the 24-month
   period. Accordingly, the Court REVERSES Standard’s decision to deny Plaintiff’s LTD benefits
   for the 24-month period and AWARDS Plaintiff $51,511.73 in disability benefits owed.

   IT IS SO ORDERED.




    Page 17 of 17                     CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk MG
